Citation Nr: 1427477	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  09-09 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

What rating is warranted for a lumbar strain with Tarlov's cyst from December 16, 2005?


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law 


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from May 1997 to December 2005. 

This case comes before the Board of Veterans' Appeal (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In May 2012, the Board denied the claim.  The Veteran appealed and in a December 2012 order the United States Court of Appeals for Veterans Claims granted a joint motion for remand.  This case was remanded for further development in June 2013.  

The record raises the issue of entitlement to service connection and a separate evaluation for lower extremity radiculopathy, to include secondary to a lumbar strain with a Tarlov's cyst.  This issue, however, is not currently developed or certified for appellate review.  Accordingly, this matter is referred to the RO for appropriate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This case was remanded in June 2013 to afford the Veteran a VA examination to determine the current nature and extent of his lumbar strain with Tarlov's cyst.  The Veteran was scheduled for a VA examination in October 2013; however, he failed to appear. 

In May 2014, the Veteran submitted a request to reschedule his VA examination.  He expressed that he started a new job which caused a change in his address.  According to him, by time he received written notification of the appointment, it had passed.  He also stated that he was moving his medical records from one VA Medical Center to another.  The Board finds that the Veteran has presented good cause for his failure to appear.  As such, he should be afforded another opportunity to present for a VA examination.  Accordingly, the case is remanded for development consistent with the June 2013 remand.  



Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be invited to identify all health care providers, both VA and private, who have treated his lumbar strain with Tarlov's cyst since December 2005. This particularly includes identifying any records which would demonstrate that the appellant's lumbar disorder is manifested by a decreased range of motion.  If the RO cannot locate records the appellant has identified and which are not already on record, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the appellant must then be afforded a VA examination by a physician for the purpose of clarifying the nature and extent of any disability due to a lumbar strain with a Tarlov's cyst.  The claims file and access to any additional records in the appellant's VBMS and Virtual VA files must be made available to the examiner for review in connection with the examination.  The physician must conduct range of motion testing of the lumbar spine and express all findings in degrees.  The physician must render specific findings as to whether, during the examination, there was objective evidence of weakness, excess fatigability, and/or incoordination.  If weakness, excess fatigability, and/or incoordination is observed, the physician must indicate the point at which pain begins.  In addition, the physician must indicate whether, and to what extent, the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  To the extent possible, the physician should express any additional functional loss in terms of additional degrees of limited motion.  The physician should indicate whether the Veteran has any lumbar ankylosis; and, if so, the extent of any such ankylosis due to the lumbar strain.

3.  The AOJ must notify the Veteran that it is his responsibility to keep VA apprised of his current address, to report for any scheduled examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).

4.  Following completion of the actions delineated above, and after conducting any additional evidentiary development necessary, the RO/AMC should readjudicate the issue on appeal, considering all the evidence of record. If the benefit sought by the appellant remains denied, he and any representative must be provided a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board, if in otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



